Case 2:20-cv-00070-JPH-MJD Document 65 Filed 10/26/20 Page 1 of 4 PageID #: 206




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 RICKY L. DILLARD,                                       )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )   No. 2:20-cv-00070-JPH-MJD
                                                         )
 LAURA SMITH,                                            )
                                                         )
                               Defendant.                )

                Order Denying Motion for Assistance with Recruiting Counsel

        The plaintiff asks the Court to assist him with recruiting counsel to represent him in this

 case. Litigants in federal civil cases do not have a constitutional or statutory right to court-

 appointed counsel. Walker v. Price, 900 F.3d 933, 938 (7th Cir. 2018). Instead, 28 U.S.C.

 § 1915(e)(1) gives courts the authority to "request" counsel. Mallard v. United States District

 Court, 490 U.S. 296, 300 (1989). As a practical matter, there are not enough lawyers willing and

 qualified to accept a pro bono assignment in every pro se case. See Olson v. Morgan, 750 F.3d

 708, 711 (7th Cir. 2014) ("Whether to recruit an attorney is a difficult decision: Almost everyone

 would benefit from having a lawyer, but there are too many indigent litigants and too few lawyers

 willing and able to volunteer for these cases.").

         "Two questions guide [this] court's discretionary decision whether to recruit counsel:

 (1) 'has the indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

 precluded from doing so,' and (2) 'given the difficulty of the case, does the plaintiff appear

 competent to litigate it himself?'" Walker, 900 F.3d at 938 (quoting Pruitt v. Mote, 503 F.3d 647,

 654–55 (7th Cir. 2007)).




                                                     1
Case 2:20-cv-00070-JPH-MJD Document 65 Filed 10/26/20 Page 2 of 4 PageID #: 207




           As a threshold matter, litigants must make a reasonable attempt to secure private counsel

 on their own. Pruitt, 503 F.3d at 653; see also Thomas v. Anderson, 912 F.3d 971, 978 (7th Cir.

 2019) (because neither of the plaintiff's requests for counsel showed that he tried to obtain counsel

 on his own or that he was precluded from doing so, the judge's denial of these requests was not an

 abuse of discretion) (citing Pruitt, 503 F.3d at 654–55 (7th Cir. 2007) (en banc); Romanelli v.

 Suliene, 615 F.3d 847, 851–52 (7th Cir. 2010) (explaining that the denial of a motion to recruit

 counsel was justified by the district court's finding that the plaintiff had not tried to obtain

 counsel)). Mr. Dillard states that he has contacted one attorney. This is not enough to show that

 he has made a reasonable effort to obtain counsel on his own and his motion can be denied for this

 reason.

           To decide the second question, the Court considers "'whether the difficulty of the case—

 factually and legally—exceeds the particular plaintiff’s capacity as a layperson to coherently

 present it to the judge or jury himself.'" Olson, 750 F.3d at 712 (7th Cir. 2014) (quoting Pruitt, 503

 F.3d at 655). These questions require an individualized assessment of the plaintiff, the claims, and

 the stage of litigation. The Seventh Circuit has specifically declined to find a presumptive right to

 counsel in some categories of cases. McCaa v Hamilton, 893 F.3d 1027, 1037 (7th Cir. 2018)

 (Hamilton, J., concurring); Walker, 900 F.3d at 939.

           It is this Court's determination that the plaintiff's current motion for counsel reflects that he

 is competent to litigate this action on his own at this time. In his renewed motion to appoint

 counsel, the plaintiff states that he has some difficulty reading and writing and that he suffers from

 Hepatitis C. He states that he believes it would be easier for him to pursue his claims with a lawyer

 because he has difficulty finding caselaw and because his inability to litigate is limited because of

 the COVID-19 lockdown. The plaintiff has also filed a motion for time and a motion for



                                                      2
Case 2:20-cv-00070-JPH-MJD Document 65 Filed 10/26/20 Page 3 of 4 PageID #: 208




 reconsideration of the Court's previous denial of his motion for counsel in which he states that he

 cannot meet Court deadlines because he has contracted COVID-19 and is in quarantine.

        The plaintiff's filings in this action reflect that he is able to read and write, has prepared his

 own documents for filing in this case, and understands his claims and their basis. While he states

 that he has difficulty performing legal research, as the Seventh Circuit has recognized,

 "imprisonment only exacerbates the already substantial difficulties that all pro se litigants face.

 But Congress hasn't provided lawyers for indigent prisoners; instead it gave district courts

 discretion to ask lawyers to volunteer their services in some cases." Olson v. Morgan, 750 F.3d

 708, 712 (7th Cir. 2014). In addition, while the plaintiff's contraction of COVID-19 is regrettable,

 it is not enough to show that he requires the assistance of a lawyer at this time.

        For the reasons explained above, the plaintiff is competent to litigate the case himself at

 this time. His motion for assistance with recruiting counsel, dkt. [59] is therefore denied. His

 motion for time and motion for reconsideration, dkt. [63], is also denied. While the plaintiff asserts

 that he cannot meet deadlines because of his COVID-19 diagnosis, he does not identify which

 deadlines for which he requires an extension. He may renew his motion for time by stating

 specifically the extensions he needs. Finally, the Court notes that the plaintiff has been in transit.

 The Bureau of Prisons Inmate Locator indicates that he is now housed at the United States

 Penitentiary Thomson. The clerk shall amend the docket to show the plaintiff's address as

 identified in the Distribution of this Order.

 SO ORDERED.

Date: 10/26/2020




                                                    3
Case 2:20-cv-00070-JPH-MJD Document 65 Filed 10/26/20 Page 4 of 4 PageID #: 209




 Distribution:

 RICKY L. DILLARD
 10318-028
 USP Thomson
 PO Box 1002
 Thomson, IL 61285

 All Electronically Registered Counsel




                                         4
